Citation Nr: 1145113	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-10 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to October 1971, and his awards and decorations include a Combat Infantryman Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board notes that the RO adjudicated the issue on appeal as entitlement to service connection for PTSD.  However, the medical evidence of record reveals various diagnoses of acquired psychiatric disorders, including PTSD, depression, anxiety, and alcohol abuse.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the issue on appeal has been recharacterized as stated above to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD. 

The Board further notes that the Veteran requested a hearing before the Board in his March 2009 substantive appeal.  However, he withdrew his hearing request in an April 2009 written statement.  See 38 C.F.R. § 20.704(e) (2011).

The Board remanded the claim in June 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011). 

A review of the record shows that there has not been proper compliance with the Board's March 2010 remand.  Where the remand orders of the Board are not satisfied, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Specifically, in June 2010, the Board remanded the claim so that the Veteran could undergo a VA psychiatric examination in order to determine the etiology of his psychiatric disorders.  While the Veteran was examined in August 2010, the examiner failed to provide a sufficient rationale when determining that the Veteran's depressive disorder and anxiety disorder were unrelated to his service.  In so determining, the examiner provided only one explanation for that conclusion, that such was the case because the Veteran was able to stay employed until 2009, when he retired due to a recently approved government law.  However, that explanation was not rectified with the Veteran's reported service stressors, including seeing dead and wounded soldiers in Vietnam, which he tended to focus his thoughts upon.  That explanation also appears to conflict with the evidence that the Veteran was in fact no longer working due to a letter that he wrote during work hours alluding to homicidal and suicidal thoughts.  Also of significance, the rationale does not take into account the two private opinions of record, dated in March 2008 and in April 2009, stating that the Veteran was highly influenced by his experiences in Vietnam and experienced PTSD symptomatology related to his service stressors, as was requested on June 2010 remand.  

In reviewing the March 2008 and in April 2009 private opinions of record, the Board notes that while the private opinions are supportive of the Veteran's claim for service connection for PTSD, the record contains conflicting opinions as to whether he in fact meets the criteria for such diagnosis.  Accordingly, because it is possible that his other diagnosed psychiatric disorders, depressive disorder and anxiety disorder, are related to his service stressors, an adequate opinion and rationale considering those theories of entitlement should be obtained in this case.  See Clemons, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Make appropriate requests to obtain any outstanding VA and private treatment records, specifically to include VA treatment records dated June 2010 forward, as well as any further treatment records that may be identified by the Veteran upon remand.  All requests and all responses, including negative responses, must be documented in the claims file, and all records received should be associated with the claims file.  If any such records are not obtained after appropriate requests have been made, notify the Veteran and allow him the opportunity to provide such records, in accordance with 38 C.F.R. § 3.159(c) &(e). 

2.  After completing the above-described development, schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorders, including a depressive disorder or anxiety disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted. 

The examiner is requested to identify each of the Veteran's currently diagnosed acquired psychiatric disorders.  The examiner is further requested to state whether it is at least as likely as not (probability of 50 percent or more) that any such disorder, including depressive disorder and anxiety disorder, was incurred or aggravated as a result of active service, including the Veteran's reported stressors while serving in Vietnam and the evidence that he participated in combat in Vietnam as evidenced by his receipt of the Combat Infantryman Badge.  Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of all lay and medical evidence of record.  The examiner should comment on all other opinions of record as to the Veteran's diagnoses, as well as the etiology of such disorders, to include the opinions of the other two VA examiners and the March 2008 and April 2009 private opinions.  See Stegall, supra.

3.  After completing any further necessary development, readjudicate the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD, based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


